Citation Nr: 0837356	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a greater disability evaluation than 30 
percent for post-traumatic stress disorder (PTSD) effective 
June 1, 1987 to January 26, 1990

2.  Entitlement to a greater disability evaluation than 50 
percent for PTSD effective December 1, 1990 to the present.

3.  Whether a timely Notice of Disagreement (NOD) was filed 
with respect to a February 1988 decision denying 
reinstatement of total disability resulting in individual 
unemployability (TDIU), which was terminated effective May 1, 
1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1987 
and September 2003 by the Department of Veterans Affairs 
Regional Office in Oakland, California. 


FINDINGS OF FACT

1.  From June 1, 1987 to January 26, 1990, the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was not considerably impaired, and 
he did not have considerable industrial impairment, because 
of PTSD.

2.  Since December 1, 1990, the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was not severely impaired, nor was there severe 
impairment in the ability to obtain or retain employment, 
because of PTSD.  Additionally, the veteran does not have 
occupational and social impairment with deficiencies in most 
areas caused by PTSD.

3.  In an April 1987 rating decision, the RO terminated the 
veteran's entitlement to TDIU, effective May 1, 1987.  The 
veteran asked that TDIU be reinstated in a July 1987 letter.  
The RO denied the request in February 1988, and TDIU remained 
terminated.  Following proper notification in March 1988, an 
appeal of the denial of reinstatement of TDIU was not 
received within one year.  

4.  In a statement received on July 28, 2003, the veteran 
requested "back pay" for the years during which TDIU was 
not in effect for him.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, effective June 1, 1987 to January 26, 1990, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.

2.  The criteria for a rating higher than 50 percent for 
PTSD, effective December 1, 1990, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.

3.  A timely NOD was not received within one year of the 
March 1988 notification denying the reinstatement of TDIU, 
which was terminated effective May 1, 1987.  38 U.S.C.A. §§ 
7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 
20.201, 20.300, 20.302(a), 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the veteran's PTSD, the veteran was granted a 
disability evaluation of 50 percent effective April 3, 1985.  
In a June 1987 rating decision, the RO noted that the veteran 
failed to report for a routine review VA examination, and 
lowered the disability evaluation for PTSD to 0 percent, 
effective June 1, 1987.  The veteran was notified of the 
decision in a letter dated June 1987.

In July 1987, the veteran submitted a notice of disagreement 
with the June 1987 decision.  However, because the NOD went 
undiscovered for many years, a Statement of the Case (SOC) 
was not issued until January 2006.

In the meantime, a May 1991 rating decision increased the 
veteran's disability rating for PTSD to 50 percent effective 
December 1, 1990.  Additionally, the veteran was granted 
temporary total disability due to PTSD from January 26, 1990 
to December 1, 1990, based on numerous hospital admissions 
for treatment.  An RO letter dated July 1991 gave the veteran 
notice of this decision and his appellate rights, but he did 
not initiate an appeal.  Therefore, that RO rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

In the January 2006 SOC and subsequent rating decision, 
issued in response to the July 1987 NOD, the RO increased the 
disability rating for PTSD from 0 percent to 30 percent, 
effective June 1, 1987 to January 26, 1990.  The RO continued 
the 50 percent rating for PTSD effective December 1, 1990 
through the present.

The veteran contends that he merits a higher disability 
rating for both the period of June 1, 1987 to January 26, 
1990, and for the period of December 1, 1990 to the present.

2.  PTSD from June 1, 1987 to January 26, 1990

Effective June 1, 1987, the disability rating was lowered 
from 50 percent to 30 percent.  The veteran contends that his 
symptoms for this time period merit a higher disability 
rating than 30 percent.

For this June 1, 1987 to January 26, 1990 time period, the 
veteran is rated 30 percent disabled for PTSD.  Under the 
rating schedule in effect prior to November 7, 1996, a 30 
percent evaluation is warranted under the General Rating 
Formula for Psychoneurotic Disorders when the evidence 
demonstrates definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent evaluation under the same rating schedule is 
warranted when the evidence demonstrates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels must be so reduced as to result in 
considerable industrial impairment.

From June to July 1987, the veteran was admitted to a VA 
hospital for depression related to cocaine abuse.  The 
hospital discharge summary notes that "PTSD did not seem to 
be a prominent feature" during this hospitalization.  The 
veteran was admitted again for eight days in July 1987 for 
cocaine abuse.

The Board finds that these two hospital admissions provide 
negative evidence against this claim, demonstrating that PTSD 
was not a significant contributor to the veteran's 
psychiatric difficulties.

In December 1987, the veteran was afforded a VA psychiatric 
examination.  The veteran reported sleep problems, depressed 
mood, and nightmares.  The veteran stated that he socialized 
with family and friends.  The examiner noted a somewhat 
reserved mood and constricted affect.

The VA examiner found the veteran's history of post-traumatic 
symptoms to be exaggerated, noting that the veteran's 
involvement in social activities appeared quite out of 
context with the intensity of the symptoms reported by the 
veteran.  The examiner found the veteran's personality 
disorder and substance abuse to be "probably quite more 
limiting" than PTSD, which was found to give the veteran 
moderate impairment in occupational functioning and slight 
impairment in social functioning.

The Board finds that the December 1987 VA examiner's opinion 
is entitled to great probative weight for this issue, as it 
clearly demonstrates that the veteran's symptoms at the time 
best fit the criteria for a 30 percent rating for PTSD.  

Importantly, the earliest relevant medical records in 
evidence following the December 1987 VA examination are from 
the veteran's January 1990 hospitalization that afforded his 
subsequent total rating for PTSD.  Therefore, the Board must 
rely on the December 1987 VA examiner's opinion for the time 
period from June 1, 1987 to January 26, 1990.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for PTSD 
for the time period of June 1, 1987 to January 26, 1990.  38 
C.F.R. § 4.3.

The Board notes that the veteran's July 1987 NOD included a 
statement that the veteran never received notice of the 
scheduled VA examination.  There is a presumption of 
regularity that government officials have properly discharged 
their official duties.  See Woods v. Gober, 14 Vet. App. 214, 
220 (2000) (presumption of regularity attaches to "all 
manner of VA processes and procedures").

This presumption of regularity has been consistently applied 
to VA procedures.  The Court has found that a Board decision 
is presumed to have been mailed on the date shown on the 
decision.  See Sandline v. Derwinski, 1 Vet. App. 26 (1990); 
see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  
Similarly, the Court has held that the presumption of 
regularity applies to the mailing of an SOC "in the same 
manner that it applies to the BVA [Board] mailing a 
decision."  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992); see also United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  An assertion that the notice 
was not received does not constitute such clear evidence.  
Ashley, at 309.

Examples of clear evidence to rebut the presumption of 
regularity include mailing a Board decision to an incorrect 
address, and a Board decision mailing returned as 
undeliverable coupled with other possible and plausible 
addresses available to the Secretary at the time of the 
decision.  Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Cross v. Brown, 9 Vet. App. 18, 19-20 (1996).  

In this case, notice for the April 1987 scheduled examination 
was sent to the same address as the subsequent June 1987 
rating decision that was issued in response to failure to 
appear for the exam.  The examination notice was not returned 
as undeliverable.  The veteran was still receiving mail at 
that address, as evidenced by his July 1987 NOD to the June 
1987 rating decision.

The veteran has not provided clear evidence to rebut the 
presumption of regularity.  Rather, the veteran has only 
stated on a statement in support of his claim that he never 
received the letter notifying him of the examination.  The 
Board finds that a mere assertion of "I did not receive it" 
does not rise to the standard of clear evidence that VA 
failed to properly discharge its official duties as to the 
mailing of a notice of examination in the same manner that 
applies to mailing a Board decision.  Hence the VA is 
presumed to have mailed the notification letter in the proper 
manner.

Therefore, the veteran has failed to rebut the presumption 
that VA properly mailed him a notice of the April 1987 VA 
examination for which he failed to appear.

3.  December 1, 1990 to the present

Effective January 26, 1990 to December 1, 1990, the veteran 
is rated totally disabled for service-connected PTSD due to 
several hospitalizations.  A May 1991 rating decision set the 
veteran's disability rating for PTSD to 50 percent effective 
December 1, 1990, the first of the month following his last 
hospitalization that year.  

The veteran contends that his PTSD symptoms for this time 
period merit a rating higher than 50 percent.  

As stated above, under the rating schedule in effect prior to 
November 7, 1996, a 50 percent evaluation is warranted when 
the evidence demonstrates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must be so 
reduced as to result in considerable industrial impairment.

Under the same rating schedule, a 70 percent evaluation was 
not warranted without evidence that the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

The veteran was afforded a VA examination in October 1990 
while still admitted for treatment.  The examiner noted a 
blunted affect with many depressive symptoms from an 
administrative point of view and found that the veteran 
"probably fulfills the criteria for PTSD".  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.

Upon discharge in November 1990, it was noted that 
psychological testing confirmed the diagnosis of PTSD and its 
relationship to the event which caused the veteran's war 
wounds.  The treating physician noted that "the sequelae of 
the injury merge with the sequelae of the event causing the 
injury.  Thus, the chronic pain syndrome and the PTSD and 
depression symptoms causally merge."  The veteran was noted 
to feel less depressed and to become more socially involved 
upon discharge, with increased self-esteem.  His impairment 
of social functioning physically and impairment at industrial 
functioning physically were both noted to have very great 
impact on his psychological status.  The physician concluded, 
"the patient was considered competent but probably not 
employable because of his physical condition."

From November 1990 to February 2000, there is no evidence of 
psychiatric treatment.  During that time, effective November 
7, 1996, the rating schedule was changed.

Under the current criteria, a 50 percent evaluation for PTSD 
is warranted when the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Under the current criteria, a 70 percent evaluation for PTSD 
is not merited unless there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

In February 2000, the veteran was hospitalized for 
psychiatric treatment for approximately six weeks following 
an altercation with his niece's boyfriend.  The records note 
that treatment was primarily for substance abuse, however 
PTSD was also addressed during the treatment.  The veteran 
was granted temporary total disability for PTSD effective 
February 4, 2000 to April 1, 2000.

Upon being discharged from the hospital in March 2000, the 
veteran was assigned a GAF score of 60, with the treating 
physician noting that the veteran had "improved 
significantly" during the hospitalization.  The veteran was 
noted to have served as a role model for some of the patients 
and being well liked by his peers.  The physician stated that 
the veteran could return to all pre-hospitalization 
activities.

The VA outpatient treatment records indicate that the veteran 
has attended group therapy for substance abuse as recently as 
January 2005.  However, the VA treatment records following 
the veteran's hospital discharge in 2000 indicate that his 
treatment has been predominantly for physical ailments.  
There appears to be no change in the veteran's PTSD symptoms 
since his hospitalization in the spring of 2000.

Simply stated, the veteran's PTSD symptoms since December 1, 
1990 do not merit a higher rating of 70 percent according to 
the schedular criteria.  With the exception of his periods of 
temporary total disability, the veteran has not displayed a 
severely impaired ability, or outright inability, to 
establish and maintain effective relationships with people.  
Nor has he displayed, for example, obsessional rituals which 
interfere with routine activities, impaired impulse control, 
or difficulty in adapting to stressful circumstances. 

The Board must find that the treatment records since December 
1, 1990, as a whole, provide evidence against this claim, 
failing to indicate a basis to grant a higher evaluation and 
providing evidence against such a finding.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 50 percent for PTSD effective December 1, 1990 through 
the present.  38 C.F.R. § 4.3.

4.  TDIU

An April 1987 rating decision terminated the veteran's TDIU 
effective May 1, 1987, for failure to return a VA Form 21-
4140 Employment Questionnaire.  An RO letter dated May 1987 
notified the veteran of the decision, and he filed a request 
to reinstate (NOD) in July 1987.

In February 1988, the RO denied the request to reinstate TDIU 
for failure to meet the schedular criteria.  An RO letter 
dated March 1988 gave the veteran notice of this decision and 
his appellate rights, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In a May 1991 rating decision, the RO reinstated TDIU 
effective November 1, 1990 through the present due to the 
veteran having met the schedular criteria.

In August 2003, the veteran submitted a statement in which he 
requested "back pay" for the "five years" during which he 
was not granted TDIU.  

By letter dated September 2003, the RO noted that the 
appropriate time frame during which TDIU was removed is May 
1, 1987 to November 1, 1990.  The RO found that the request 
to restore TDIU for the noted period was not timely received 
and denied the request.

The case has come before the Board seeking appellate review 
of the RO's jurisdictional finding that the appellant did not 
submit a timely NOD with respect to its February 1988 
decision.  See 38 C.F.R. §§ 19.34, 20.101(c) (an RO 
jurisdictional finding on timeliness of an NOD is an 
appealable issue).

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative. 38 C.F.R. §§ 20.201, 20.300.

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).  The VA system is a non-adversarial, pro-claimant 
system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 
324 (1991).

Without a timely NOD with the unfavorable determination by 
the AOJ, the Board has no jurisdiction to consider the merits 
of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 
7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

In order to appeal the RO's February 1988 decision, notice of 
which was dated March 8, 1988, the veteran would have had to 
submit an NOD by March 8, 1989.

The Board finds that the veteran's statement received in 
August 2003 was submitted far too late to qualify as an NOD 
to the February 1988 decision that denied the request to 
reinstate the terminated TDIU.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decisions that are the basis of this appeal 
were already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination was not obtained because no 
evidence was submitted to indicate that the veteran merits a 
higher evaluation rating for PTSD for either time period.  
The treatment records indicate no change in the veteran's 
symptoms that would require an additional VA examination 
beyond the routine review examinations already in place.

Beyond this fact, the Board finds there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  The reports cited above more than 
address the critical issues in this case, providing evidence 
against the claims. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through January 2006.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to a greater disability evaluation than 30 
percent for PTSD effective June 1, 1987 to January 26, 1990 
is denied.

Entitlement to a greater disability evaluation than 50 
percent for PTSD effective December 1, 1990 to the present is 
denied.

The appellant did not file a timely notice of disagreement 
with the February 1988 decision denying reinstatement of 
TDIU.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


